OPINION OF THE COURT
Memorandum.
The amended order of County Court should be modified by reinstating the speeding conviction and, as so modified, affirmed; and the case should be remitted to the County Court for consideration of the facts as to that conviction (CPL 470.25 [2] [d]; 470.40 [2] [b]).
We agree with defendant, for the reasons stated in People v Campbell (73 NY2d 481 [decided herewith]), that County Court properly reversed defendant’s conviction for violating Vehicle and Traffic Law § 1192 (3).
The order appealed from also dismissed a speeding conviction because the supporting deposition was insufficient in failing to specify the speed limit that defendant allegedly violated. CPL 255.20 (1) provides that "all pre-trial motions shall be served or filed within forty-five days after arraignment * * * or within such additional time as the court may fix upon application of the defendant”. Defendant’s motion to dismiss was made over three months after his arraignment and he did not request an extension of time. Hence, the Town Court properly denied defendant’s motion as untimely (see, People v Key, 45 NY2d 111, 116).
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order modified by reinstating the speeding conviction and, as so modified, affirmed; and case remitted to Chautauqua County Court for consideration of the facts as to that conviction in a memorandum.